Citation Nr: 1546623	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-11 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a claimed sleep disorder, to include hypersomnia.
 
2.  Entitlement to a rating in excess of 70 percent for the service-connected psychiatric disorder, currently characterized as bipolar disorder without depression and panic disorder without agoraphobia. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 2006.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2008 rating decisions of the ROs in St. Petersburg, Florida and Chicago, Illinois, respectively.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In the February 2007 rating decision, the RO denied service connection for hypersomnia and granted service connection for chronic anxiety.  In an August 2008 rating decision, the RO expanded the Veteran's service-connected psychiatric disability to include bipolar disorder with depression and panic disorder without agoraphobia and increased the assigned rating to 50 percent. 

In a March 2011 rating decision, the RO assigned a 70 percent rating for her psychiatric disorder.  However, since the increase does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet App 35 (1993).

In October 2014 the Board remanded the claims of service connection for sleep disorder, claimed as hypersomnia, and an increased rating for psychiatric disorder.  The Board finds that there was substantial compliance with these remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a diagnosis of a sleep disorder that had its clinical onset in service, or is otherwise related to her active duty.  

2.  The Veteran's psychiatric disorder did not result in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, disorientation to time or place or inability to perform activities of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for disability rating in excess of 70 percent for a psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in September 2006 and April 2008.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded VA examinations in May 2012 and April 2015 for her claimed sleep disorder, and May 2008, June 2011 and April 2015 to address her service-connected psychiatric disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, considered along with the medical evidence of record, is adequate because the examinations were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and thorough examinations of the Veteran.  The Board finds that the rating examinations reported findings pertinent to the rating criteria in the case of the psychiatric claim and addressed the presence of a sleep disability with regard to the service connection claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, and Social Security Administration (SSA) records; and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claims, and to respond to VA notices.  The Veteran and her representative have also failed to identify any outstanding evidence that need to be obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.   

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Entitlement to Service Connection for a Sleep Disorder 

In a September 2006 claim, the Veteran asserted that she was entitled to service connection for a sleep disorder as due to her service.  The RO denied her claim in a February 2007 rating decision and the Veteran perfected her appeal as to this issue.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

The Veteran contends that she experiences a current sleep disorder which is related to problems she reportedly had sleeping while in service.  However, the medical evidence of record has failed to indicate the presence of a clinically diagnosed sleep disorder.  The Board observes that the Veteran was treated for sleep impairment in service, but notes that she has not been diagnosed with a sleep disorder during the course of her appeal.  

The Board takes note that the evidence does not demonstrate a sleep disorder at any point during the claim period, but the Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, while there is evidence that the Veteran was treated for sleep impairment in-service, a chronic a sleep disorder was not diagnosed either at the filing of the Veteran's claim, or during the pendency of the appeal.  

A VA chronic fatigue syndrome examination was provided in May 2012.  After examining the Veteran, and reviewing her claims folder the examiner declined to diagnose her with chronic fatigue syndrome, finding that her fatigue and low energy were related to her psychiatric disorders.  The examiner found that the Veteran did not meet the criteria for chronic fatigue syndrome.  

The Veteran sought treatment for a sleep disorder at the Atlanta VAMC in 2013 and 2014.  These records have been associated with the claims file, and indicate the Veteran's continued frustration at not being able to fall asleep, her dependency on sleep aids such as medication, and her feelings of sleep deprivation.  

The Board notes that the Veteran was afforded another VA examination in April 2015.  The examiner noted that the Veteran had been diagnosed with fatigue in 2004.  She reported that since 2004 she had been feeling tired and had low energy, and had difficulty with physicial activity and daily chores.  The examiner also noted that she was receiving treatment for PTSD, major depression, bipolar disorder and personality disorder.  In his report the examiner noted that he did not observe any signs or symptoms of chronic fatigue syndrome in the Veteran and found that, although the Veteran's fatigue impacted her ability to do physical labor and perform daily chores, that she did not have a diagnosis of chronic fatigue syndrome.  

The Veteran was also provided a sleep apnea VA examination in April 2015.  She reported difficulty staying asleep, and indicated that she only slept with the aid of medication and never felt refreshed upon awakening.  She reported feeling tired when she awakens and in some instance would not sleep for weeks. Veteran was noted to be followed by psychiatry for her sleep condition.  The examiner noted that a polysomnogram that month was negative for sleep apnea.  Her examination of the Veteran also failed to lead to a diagnosis of sleep apnea.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements, specifically at her VA examinations and in her claim, asserting the continuation of symptoms.  The Veteran reported continually feeling tired, and having trouble falling asleep at night.  Although the Veteran is considered competent to report that she has difficulty sleeping, she is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether her difficulty sleeping can be attributed to a diagnosis of a sleep disorder, or her in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there exists a persuasive VA medical opinion that weighs against the Veteran's claim.  The Veteran's assertions opining that she suffers from a sleep disorder which is related to active duty service is outweighed by the medical evidence to the contrary.  

Additionally, while the Veteran may have trouble sleeping at times, sleep impairment is clearly a component symptom of the Veteran's service connected bipolar disorder, and is rated accordingly.  However, as discussed, there is not evidence of a separate sleep disorder.  For example, at a VA psychiatric examination in April 2015, chronic sleep impairment was listed as a symptom, and the examiner wrote that the Veteran's sleep disturbance was more likely than not related to her service connected Bipolar Disorder, explaining that individuals with Bipolar Disorder tended to have a decreased need for sleep, were more talkative than usual, were distractible, have flight of ideas (racing thoughts), and have mood disturbance, all of which the Veteran endorsed or exhibited.
As such, to the extent the Veteran has sleep impairment, the Board believes that it is a component of her service connected psychiatric disability and not a wholly separate disability.

As described, the criteria for service connection for a sleep disorder have not been met and the Veteran's claim is denied. 

Entitlement to an Evaluation in Excess of 70 percent for a Psychiatric Disorder

The Veteran filed a claim for chronic anxiety in September 2006.  In a February 2007 rating decision she was granted service connection for such, and assigned a 10 percent rating.  The Veteran did not appeal that decision.  In April 2008 the Veteran filed a claim for service connection for bipolar disorder.  The RO issued a rating decision in August 2008 expanding her original chronic anxiety claim to include bipolar disorder, and continuing service connection as bipolar disorder.  It increased her rating to 50 percent from October 2007 onward.  The Veteran filed a notice of disagreement to this decision, and the RO increased her rating to 70 percent in a March 2011 rating decision.  As this did not constitute a full grant of benefits, the increased rating claim for the Veteran's psychiatric disorder remains on appeal for the period from April 2007 onward.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

Acquired psychiatric disorders are rated through the use of a general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted when a psychiatric disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted when a psychiatric disorder causes total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

In October 2007 the Veteran was admitted for  treatment at a private facility for her major depressive disorder.  She indicated that she had been depressed for most of her life, but that she had been severely depressed for the few days prior to her admission into private treatment.  She indicated that she was raped years prior to her admission.  Her GAF score upon admission was 33 and she noted that she had a history of psychiatric treatment.  She reported good memory but impaired concentration.  She denied any hallucinations or delusions and reported no psychosis in her thought content.  The Veteran was diagnosed with major depression, with recurring episodes, and it was noted that she had a history of posttraumatic stress disorder (PTSD).  At the time of discharge from the private facility in November 2007, her GAF score was 45.  

In May 2008 the Veteran was afforded a VA examination for her psychiatric disorder.  The Veteran identified her chief complaint as difficulties with mood instability.  She reported a history of multiple rapes and reported mental health treatment following here rapes.  She stated she was first diagnosed with depression in 2004 while in-service, and further reported a history of hospitalization in 2007 and 2008.  The Veteran reported feeling helpless and hopeless, and noted that she experienced crying spells, decreased appetite and lack of motivation.  She experienced significant impairment in occupational and social functioning during her depressive episodes.  She also described difficulty concentrating, being easily distracted, impulsive shopping and panic attacks.

Upon examination the examiner found that the Veteran was neatly groomed, but with a depressed mood and an affect congruent to her mood.  Attention and concentration were poor, but impulse control appeared to be within normal limits.  The examiner diagnosed the Veteran with depressed bipolar disorder and panic disorder without agoraphobia and assigned her a GAF score of 50.  The Veteran reported that she was "off of her job" because she felt easily overwhelmed and had started having multiple panic attacks while on the job.  She reported having difficulty with her day to day life and planned to stay with her parents for a period of time to get back on track.  

In May 2008, the Veteran received treatment from a private medical professional.  At that time the Veteran had continually been treated for depression with prescription medication such as Zoloft and Ativan.  She denied suicidal ideations or plans, and denied any auditory or visual delusions or hallucinations.  Her affect was euthymic she stated that her mood was better.  The treating professional suggested that the Veteran continue her medication and follow up with further treatment in the future.  

In 2007 and 2008 the Veteran sought treatment at the Windsor Health Center for her depression and bipolar disorder.  In December 2007 she reported experiencing poor mood, poor appetite, fluctuating weight pattern, increased anxiety and poor sleep.  She admitted to an occasional sense of hopelessness but denied any sense of worthlessness.  She denied any suicidal or homicidal ideations.  Upon examination in December 2007 the Veteran's affect was depressed, and her insight and judgement were good.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 50.  In 2008, specifically January through April, the Veteran's psychiatric symptomatology continued, and she was diagnosed with bipolar disorder.  

In 2010, the Veteran received treatment at the Atlanta VAMC for her bipolar disorder.  She reported increased agitation and irritation as well as decreased sleep. However, her GAF scores were consistently assigned around 60 (suggestive of moderate to mild symptomatology).  In 2011 she continued to receive treatment at the Atlanta VAMC, but she began reporting increased depression and crying spells.  In March 2011 the Veteran's GAF score decreased to 40 (indicative of some impairment in reality testing, or major impairment in several areas).

From 2008 onward the Veteran also received psychiatric treatment at the Tanner Medical Center private facility.  In 2008 and 2009 the Veteran's treatment reports at this facility are consistent with previous treatment showing depression, anxiety and treating her psychiatric disorders with medication.  However, in January 2011 the symptomatology of her disorder became more severe, causing nightmares, flashbacks, depressed moods and suicidal ideation; on January 25, 2011 the treating medical professional noted the Veteran's significant relationships problems and depression and assigned her a GAF score of 25.  

In June 2011 the Veteran was afforded another VA examination for her bipolar disorder.  At that examination she reported depressed mood, difficulty falling asleep, difficulty with concentration and focus, bad dreams, poor appetite and social isolation.  She noted that the severity of her symptoms had improved, and that it was now moderate.  She has been hospitalized for psychiatric treatment with the last time being in 2011.  The Veteran reported having what she described as "good" relationships with her siblings and mother.  She indicated that she had a child and that her relationship with child was also good.  The Veteran noted major changes in her social functioning since she developed her mental condition, such as not socializing with others and staying in bed all day from the time her daughter went to school until the time she came home.  With regard to her occupational functioning, the Veteran noted that she was not working at the time of the examination and that she had not worked for three years prior to the examination.  The Veteran opined that her unemployment was primarily due to the effects of her mental condition.  

Upon examination, the examiner found that the Veteran had a flattened affect, mood swings, anxiety and depression.  She showed impaired focus and attention and was easily distracted.  She reported panic attacks occurring more than once per weeks, approximately multiple times a day.  She reported during these panic attacks her chest would tighten up and she was unable to take deep breaths.  She had no delusions or hallucinations and no reported history of such.  The examiner continued the Veteran's diagnoses of dysthymic disorder with chronic anxiety, bipolar disorder with depression and panic disorder without agoraphobia and assigned the Veteran a GAF score of 55.  

In December 2011, the Veteran was admitted to the South Crescent Behavioral Hospital for private psychiatric treatment after she overdosed on pills in a suicide attempt.  At the time of her admission the Veteran' mental status examination revealed that she had appropriate affect without delusions, hallucinations or immediate suicidal ideations.  However, she was admitted following other prior psychiatric hospitalizations.  She admitted that she had a long history of depression, and two suicide attempts before the December 2011 episode.  Upon admission the Veteran was assigned a GAF score of 30.  Upon discharge in January 2012, the Veteran was calm and cooperative and claimed to be sleeping and eating well.  She admitted that group therapy and medication were very helpful.  Her GAF score at discharge was 35.  

In April 2012 the Veteran was afforded another VA examination for her psychiatric disorder.  At that examination the Veteran reported experiencing severe mood symptoms such as diminished mood, diminished energy, feelings of worthlessness, loss of pleasure in previously enjoyed activities, poor concentration and poor sleep.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school and judgment.  The Veteran reported that she had not worked since 2008 when she was employed as a cashier.  She was enrolled in an online college at the time of the examination working towards a degree in psychology.  The examiner noted that the Veteran experienced depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of long term and short term memory, difficulty establishing and maintaining effective work and social relationships, suicidal ideations and the intermittent inability to perform activities of daily living.  The examiner disagreed with the Veteran's prior diagnosis of bipolar disorder, finding instead that the Veteran experienced major depressive disorder and borderline personality disorder.  The examiner observed that the Veteran had unstable interpersonal relationships and an extremely limited level of social and occupational functioning.  The examiner assigned the Veteran a GAF score of 45.  

In April 2015 the Veteran was afforded her most recent VA examination for her psychiatric disorders.  At that examination the Veteran reported a decreased need for sleep, racing thoughts and mood disturbances.  The Veteran reported having a good relationship with her family but noted that she had no friends because she was "not very good at making connections."  She noted that for leisure she enjoyed reading.  The Veteran noted that she had a bachelor's degree in psychology and that she had worked as a cashier for a few months after service.  She reported having no energy, but stated that she couldn't sleep without medication.  Behavioral observations were within normal limits and the Veteran was capable of managing her own financial affairs.  

After a thorough review of the claims file, the Board finds that the Veteran does not meet the criteria for a schedular rating in excess of 70 percent for any distinct period during the course of her appeal.  

The Veteran's reported symptoms at her May 2008, June 2011 and April 2015 VA examinations do not warrant a rating in excess of 70 percent.  Specifically, the Veteran has not demonstrated that she experiences total occupational and social impairment.  

The Veteran has reported experiencing intermittent suicidal ideations, ongoing depression, anxiety, panic attacks and chronic difficulty sleeping for the duration of her appeal.  She has consistently been reported to be well-groomed, able to take care of her financial affairs and cooperative during her treatment.  She has consistently declined having delusions or hallucinations, and at multiple examinations has noted that she had good relationships with her family and that she participated in leisure exercises such as reading.  

The Board acknowledges that the Veteran has been hospitalized for her psychiatric disorder in 2007 and 2011, and has received GAF scores of 25 and 30 in 2011.  However, the Board finds that these periods of hospitalization and temporary spikes in symptomatology are not sufficient in duration or persistence to warrant either a higher rating, or a sperate staged rating for hospitalization.  Pertinently, the Veteran's symptoms are not severe enough to indicate that she has total impairment of her functioning.  The Board notes that during her examinations and during treatment the Veteran has not expressed a desire to hurt others.  While she had isolated episodes of suicide attempts, she still maintains relationships with her family members and takes care of her financial affairs and her daughter, getting her ready for school and caring for her when she comes home.  She was also appropriately dressed and groomed at her examinations, with good personal hygiene and behaviors within normal limits.  

In reaching this conclusion, the Board notes that VA regulations provide for temporary total ratings when hospitalization is required for more than 21 days.  Here, while the Veteran has been hospitalized on several occasions during the course of her appeal, it has not been for a sufficient duration as to warrant a total temporary rating.

As described, the evidence overall does not warrant a rating of 100 percent, as it is clear based on the Veteran's reports that she does not experience, and has not experienced during any distinct periods, total occupational and social impairment.  In reaching this decision, the Board is not disputing the fact that the Veteran's psychiatric disability causes significant social and occupational impairment.  It clearly does.  However, the 70 percent schedular rating that the Veteran is assigned assumes that her psychiatric symptomatology causes social and occupational impairment with impairment in most areas.

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of nightmares, and psychological agitation to external cues.  She reported difficulty sleeping, trouble concentrating and irritability.  However, the impact of these symptoms are generally more congruent with the assigned disability rating than they would be with higher rating during the appeal period.  That is, they do not show such an impact on the Veteran as to render her totally socially and totally occupationally impaired. 

As such, the Veteran's claim for a schedular increased rating for PTSD in excess of 70 percent is denied.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  See Thun v. Peake, Supra.  Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describes all the symptomatology of the Veteran's psychiatric disability.  Here, as explained in Vazquez-Claudio v. Shinseki, the Board's focus is primarily how the totality of the Veteran's psychiatric symptomatology impacts her occupational and social functioning.  In so doing, the schedular rating criteria inherently and necessarily considers all the Veteran's psychiatric impairment.  Moreover, the schedular rating criteria provide for a higher evaluation should the Veteran's symptoms worsen.  


ORDER

Service connection for a claimed sleep disorder, to include hypersomnia is denied.
 
A rating in excess of 70 percent for the service-connected psychiatric disorder, currently characterized as bipolar disorder without depression and panic disorder without agoraphobia is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


